Citation Nr: 1214536	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  94-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a cardiac disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for double inguinal hernia.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for a liver disability.
9.  Entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling.

10.  Entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling.

11.  Entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling.  

12.  Entitlement to an increased rating for residuals of a gunshot wound to the lower rib cage, to include muscle injury and scars, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.
These matters come before the Board of Veterans' Appeals (Board) from May 1991 and July 1992 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the May 1991 decision, the RO denied entitlement to service connection for traumatic arthritis of the left knee and denied entitlement to increased compensable ratings for shell fragment wound scars of the left bicep and left posterior lower rib cage and an increased rating in excess of 10 percent for scars of the right shoulder with retained multiple foreign fragments.

In the July 1992 decision, the RO granted increased 10 percent ratings for a shell fragment wound scar of the right forearm and a shell fragment wound scar of the left bicep, both effective July 23, 1990.

In November 1991, April 1992, and May 1994, the Veteran testified before hearing officers at the RO and transcripts of those hearings have been associated with his claims folder.

In September 1994, the RO granted service connection for traumatic arthritis of the right shoulder as secondary to shell fragment wounds of the right shoulder and assigned an initial 10 percent disability rating, effective February 24, 1994.

In January 1996, the Veteran testified before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In February 1997, the Board remanded the left knee and increased rating issues for further development.

The Veteran testified before a Veterans Law Judge at a July 1997 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In June 1998, the Board remanded the left knee and increased rating issues for further development.

In January 2003, the RO assigned an effective date of July 13, 1990 for the grant of service connection for traumatic arthritis of the right shoulder.

In July 2008, the RO granted an increased 20 percent rating for traumatic arthritis of the right shoulder, effective May 22, 2008.

In March 2009, the RO granted an increased 10 percent rating for shell fragment wound scars of the lower rib cage, effective November 21, 2008.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in June 2010 and a report of that conference has been associated with the Veteran's claims folder.

In September 2011, the Veteran was informed that the Veterans Law Judge who had conducted the July 1997 Travel Board hearing was no longer employed at the Board and he was asked to indicate whether he wanted to attend a new hearing.  The Veteran indicated that he did not wish to have another hearing.

In November 2011, the Board remanded the left knee and increased rating issues for further development.

In a December 2011 decision, the DRO: granted an increased 30 percent rating for traumatic arthritis of the right shoulder, effective May 22, 2008; and granted entitlement to a TDIU, effective June 11, 2010.  

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a low back disability.  In the December 2011 decision, the DRO granted service connection for that disability, and thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, and entitlement to increased ratings for residuals of gunshot wounds to the left bicep (on the basis of neurological impairment), right forearm (on the basis of neurological impairment), right shoulder (on the basis of neurological impairment) and lower rib cage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had symptoms of a left knee disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current left knee disability and the in-service symptoms.

2.  The Veteran's residuals of a gunshot wound to the left bicep are manifested by scars with a maximum size of 2 by 2 centimeters that do not cause any limitation of motion or loss of function.

3.  The Veteran's residuals of a gunshot wound to the right forearm are manifested by scars with a maximum size of 1.2 by 0.5 centimeters that do not cause any limitation of motion or loss function, 

4.  The Veteran's residuals of a gunshot wound to the right shoulder are manifested by scars with a maximum length and width of 2 centimeters, right shoulder and arm pain, decreased muscle strength and motor power, fatigueability, limitation of shoulder motion, multiple scattered foreign bodies, and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an increased rating for residuals of a gunshot wound to the left bicep, on the basis of scars, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (1990, 1992, 2003).   

3.   The criteria for an increased rating for residuals of a gunshot wound to the right forearm, on the basis of scars, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805.   

4.  The criteria for an increased rating for residuals of a gunshot wound to the right shoulder, on the basis of scars, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805.   

5.  The criteria for an increased 40 percent rating for residuals of a gunshot wound to the right shoulder, on the basis of muscle injuries, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200-5203, 4.73, Diagnostic Codes (DCs) 5303-5305 (1990, 1997, 2011).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for a left knee disability, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2004 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for residuals of gunshot wounds to the left bicep and right forearm and shoulder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a May 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the May 2008 letter notified the Veteran that VA would consider evidence of the impact of his disabilities upon daily life.

The May 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claims.  He was notified in the May 2004 letter that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disabilities had worsened.  

The May 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the May 2004 and May 2008 letters were sent after the initial adjudication of the increased rating claims.  This timing deficiency was cured by readjudication of the claims in a November 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's November 1991, April 1992, May 1994, and January 1996 hearings, the hearing officers and DRO identified the issues on appeal.  During all of these hearings and the July 1997 Board hearing, the Veteran provided testimony as to the symptoms of his service-connected residuals of gunshot wounds to the left bicep and right forearm and shoulder, the impact of the disabilities on daily life and employment, and the treatment received for the disabilities.  He has also submitted additional evidence on numerous occasions throughout the appeal period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Furthermore, the Board has remanded the claims to obtain additional evidence suggested by the hearing testimony and the AOJ has also obtained additional evidence in light of the Veteran's testimony (e.g. VA treatment records, VA examinations).  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the relevant identified post-service VA treatment records, and some of the identified post-service private medical records.  In addition, he was afforded VA examinations for residuals of gunshot wounds to the left bicep and right forearm and shoulder.

The Veteran has reported that he received treatment for his disabilities at the Charleston Area Medical Center (CAMC) in Charleston, West Virginia in September 1986.  In November 1990, the RO contacted CAMC and requested all available treatment records for the period from September to October 1986.  In December 1990, CAMC responded that no records of any treatment for the Veteran at that facility could be located.  

In December 1990, the Veteran was notified of the unavailability of records from CAMC, was asked to obtain and submit any of the identified records, and was notified that if the records were not received within one year, he would not be entitled to receive any possible benefits earlier than the date that the records were received.  In light of the foregoing, VA determined that any further efforts to obtain such records would be futile and VA has no further duty to attempt to obtain any records from CAMC.  38 C.F.R. § 3.159(c)(1).

In its February 1997, June 1998, and November 2011 remands, the Board instructed the AOJ to, among other things, ask the Veteran to identify any additional VA or private treatment records that had not yet been obtained, take all necessary steps to obtain any additional treatment records identified by the Veteran, and afford him VA examinations to assess the severity of the service-connected residuals of gunshot wounds to the left bicep and right forearm and shoulder.

In a June 1998 letter, the Veteran was asked to identify any outstanding VA or private treatment records and to complete the appropriate release forms so as to allow VA to obtain any such records.  The Veteran did not specifically respond to the June 1998 letter, but the AOJ has obtained all relevant post-service VA treatment records.  Further, the Veteran was afforded VA examinations to assess the severity of the residuals of gunshot wounds to the left bicep and right forearm and shoulder in August 1998 and November and December 2011.  Therefore, the AOJ substantially complied with all of the Board's pertinent remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is denying increased ratings for residuals of gunshot wounds to the left bicep and right forearm and shoulder on the basis of scars and is granting an increased rating for residuals of a gunshot wound to the right shoulder on the basis of muscle injuries.  The appeal as to these disabilities is otherwise being remanded for additional development prior to determining whether the Veteran meets the criteria for increased ratings on the basis of any other residuals.  No further notice or assistance is needed to assist the Veteran in substantiating the aspects of his appeal decided in this decision.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 2011 VA examination report indicates that the Veteran has been diagnosed as having degenerative arthritis of the left knee.  Thus, a current left knee disability has been demonstrated.

There is also evidence of an in-service left knee injury and of a continuity of symptomatology linking that injury to the current degenerative arthritis.

Service treatment records reflect that the Veteran was shot by a shotgun in August 1974 and sustained a shrapnel injury to the left thigh.  In June 1975 he was found to have shrapnel fragments in the left distal upper leg and an October 1977 X-ray revealed metallic densities in the soft tissue of the left medial knee.

Medical records dated from June 1990 to June 2008, VA examination reports dated in May 1978, February 1991, September 2010, and December 2011, the Veteran's testimony during the multiple hearings conducted throughout the appeal period, and his multiple written statements reveal that he has reported left knee pain, swelling, stiffness, soreness, instability, numbness, and tingling. 

Examinations revealed palpable shrapnel in the left knee area and knee tenderness, crepitation, painful ranges of motion, myalgia, arthralgia.  X-rays of the left knee revealed multiple foreign body fragments, soft tissue damage, and degenerative changes.  The Veteran was diagnosed as having degenerative joint disease of the left knee and a shell fragment wound with retained foreign body in the left knee.

The physician who conducted the September 2010 VA examination opined that the Veteran's degenerative joint disease of the left knee was not likely ("less likely as not"/"less than 50/50 probability) related to or caused by the gunshot wounds that he incurred in service.  He reasoned that the Veteran had not sustained a knee injury in service, but rather sustained a muscle injury to the thigh and calf.  Muscle injuries that caused no limitation of motion would not cause degenerative joint disease.  Further, he did not have a limp or take any medications and there were similar changes to the right knee, which had not been injured.

The December 2011 VA examination report includes an opinion that the Veteran's left knee disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service-related activities.  This opinion was based on the fact that there was no evidence of treatment for a left knee disability in the Veteran's service treatment records.

The September 2010 opinion is inadequate because although the examiner reasoned that the Veteran had not sustained a left knee injury in service, there was no acknowledgement or discussion of the in-service X-ray findings of metallic densities in the soft tissue of the left medial knee.

The December 2011 opinion is also inadequate because it was entirely based on a lack of clinical evidence of treatment for left knee problems in the Veteran's service treatment records and does not reflect consideration of his reports of left knee problems or the X-ray findings of gunshot fragments in the area of his knee.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, there is evidence of a current left knee disability and a left knee injury in service.  Also, the clinical evidence and the Veteran's reports reflect that he has experienced left knee symptoms ever since service.  For example, shrapnel has been present in the area of the knee ever since the gunshot injury in service and the Veteran has reported various knee symptoms related to such shrapnel in the years following service.  The Veteran is competent to report symptoms of a left knee disability.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 
Although there is no clinical evidence of treatment for left knee problems in the years immediately following service, the left knee shrapnel has clearly been present since the in-service gunshot injury and the Veteran has reported left knee symptoms as a result of such shrapnel.  There is no affirmative evidence to explicitly contradict his reports and they are generally consistent with the evidence of record.  Thus, the Board finds that his reports as to left knee symptoms are credible.

As there is evidence of an in-service left knee injury, a current left knee disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left knee injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of gunshot wounds to the left bicep and right forearm and shoulder are all currently rated under 38 C.F.R. § 4.118, DC 7804 as superficial painful scars.

The rating criteria for scars were changed twice during the course of this appeal, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his increased rating claims were received in September 1990 and April 1992, the 2008 amendments are not applicable in this appeal.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. 

If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Under the version of DC 7804 in effect prior to August 30, 2002 (old criteria), a 10 percent rating is warranted for disfiguring scars  that are superficial, tender, and painful on objective examination.  38 C.F.R. § 4.118, DC 7804 (1990, 1992).  To warrant a rating higher than 10 percent under the old criteria, a scar would need to involve the head, face or neck and be severely disfiguring, such as producing a marked and unsightly deformity of the eyelids, lips, or auricles (DC 7800); exceed 12 square inches (77.4 square centimeters); or cause some limitation of function of the part affected (DC 7805).  Id.

Under the version of DC 7804 effective August 30, 2002 (revised criteria), a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (effective August 30, 2002).  To warrant a rating higher than 10 percent under the revised criteria, a scar would need to involve the head, face or neck and be associated with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips) or be associated with two or three characteristics of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 12 square inches (77 square centimeters) (DC 7801); or cause some limitation of function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (effective August 30, 2002).

A note to both the old and revised version of DC 7801 directs that ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118, DC 7801, Note (1) (1990, 1992, 2003).  

A note to the revised version of DC 7801 defines a deep scar as being one that is associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (effective August 30, 2002).

There is also evidence that the residuals of a gunshot wound to the right shoulder involve muscle injuries.  The regulations concerning muscle injuries changed during the course of this appeal, effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).  However, the revised regulations were not promulgated to substantively change the rating criteria, but rather "to update this portion of the rating schedule to ensure that it uses current medical terminology and unambiguous criteria."  Id.

Under DC 5303, injuries to the Muscle Group III involve injuries to the intrinsic muscles of the shoulder girdle, which include the pectoralis major I (clavicular) and deltoid muscles.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder.  They act with muscles of Muscle Group II in forward and backward swing of the arm.

Injuries to the dominant extremity under DC 5303 are rated as follows: a noncompensable rating is warranted for injuries that are slight; a 20 percent rating is warranted for injuries that are moderate; a 30 percent rating is warranted for injuries that are moderately severe; and a 40 percent rating is warranted for injuries that are severe.  38 C.F.R. § 4.73, DC 5303.

Under DC 5304, injuries to the Muscle Group IV involve injuries to the intrinsic muscles of the shoulder girdle, which include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis muscles.  The function of these muscles is stabilization of the shoulder against injury in strong movements, holding the head of the humerus in socket; abduction; and outward and inward rotation of the arm.  38 C.F.R. § 4.73, DC 5304.

Injuries to the dominant extremity under DC 5304 are rated as follows: a noncompensable rating is warranted for injuries that are slight; a 10 percent rating is warranted for injuries which are moderate; a 20 percent rating is warranted for injuries that are moderately severe; and a 30 percent rating is warranted for injuries that are severe.  Id.

Under DC 5305, injuries to the Muscle Group V involve injuries to the flexor muscles of the elbow, which include the biceps, brachialis, and brachioradialis muscles.  The function of these muscles is elbow supination and flexions.  38 C.F.R. § 4.73, DC 5305.

Injuries to the dominant extremity under DC 5305 are rated as follows: a noncompensable rating is warranted for injuries that are slight; a 10 percent rating is warranted for injuries which are moderate; a 30 percent rating is warranted for injuries that are moderately severe; and a 40 percent rating is warranted for injuries that are severe.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as follows:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.
38 C.F.R. § 4.56.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  Among others, there are 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5307 through 5309.  38 C.F.R. § 4.55(b).

For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups.  38 C.F.R. § 4.55(e).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Service treatment records reveal that the Veteran was shot by a shotgun in August 1974.  He was hit with .30 caliber carbine fragments in, among other places, the right shoulder and upper arm, resulting in soft tissue injuries to the right shoulder at the posterior aspect of the head of the humerus and the lateral aspect of the right upper arm.  There was normal sensation and motor function of the right radial, median, and ulnar nerves immediately following the injury, but there was some weakness in the muscular function of the right hand.  

The Veteran was hospitalized from August 1, 1974 to September 3, 1974 for treatment of his gunshot wounds.  During that time, a gunshot fragment was surgically removed from the right arm.  With the exception of a high temperature of uncertain etiology, the hospital course was uneventful and he was discharged with a temporary profile.  The Veteran was diagnosed as having, among other things, a gunshot wound to the right shoulder, with fragments lodged at the posterior aspect of the head of the humerus and the lateral aspect of the proximal forearm.

Medical records dated from June to November 1990 reveal that the Veteran was right hand dominant and that he reported right shoulder pain and stiffness.  Examinations revealed normal right arm strength and no obvious deformity or tenderness of the shoulder.

The Veteran was found to lack 20 degrees of internal rotation, 10 degrees of external rotation, and 20 degrees of abduction during a July 1990 VA consultation.   

During subsequent examinations, ranges of motion of the right shoulder were recorded as flexion to between 132 and 152 degrees and abduction to between 118 and 132 degrees.  Right hand grip was somewhat decreased as compared to the left.  There was shoulder pain only at the extremes of ranges of motion.  X-rays of the shoulder revealed metallic fragments in the head and neck of the right humerus, in the adjacent soft tissues, and beneath the right clavicle.  However, the osseous tissues were intact and there was no definite fragmentation within the joint surface.  Diagnoses of status post gunshot wound to the right shoulder with post traumatic degenerative joint disease and tendonitis were provided.

An October 1990 VA examination report indicates that right shoulder abduction was to 100 degrees, but that adduction and internal and external rotation were all within normal limits.  Grip strength was bilateral.

A February 1991 VA examination report reveals that the Veteran reported increasing right shoulder pain.  Examination revealed that there was shoulder and trapezius pain during range of motion, but there was full range of shoulder motion and no swelling.  Deep tendon reflexes were normal (2/4).

During the November 1991 and April 1992 hearings, the Veteran reported that there was a retained foreign fragment in the right arm which caused inflammation and nerve impairment of the arm.  He experienced radiating right arm pain, muscle spasms, tightness, and numbness.

A May 1992 VA examination report indicates that the Veteran reported a sensation of "pins and needles" in the right posterior shoulder region, shoulder pain following overuse, and bicipital tendonitis.  Examination revealed that the peripheral nerves were intact and that there were no neurological deficits other than locally over the gunshot wound areas.  The Veteran was diagnosed as having multiple gunshot wounds with scarring, local pain, and tenderness, and right shoulder limited motion likely due to bicipital tendonitis.

A second May 1992 VA examination report reveals that the Veteran had a left anterior bicep scar that was associated with entrance and exit wounds, was 2 by 2 centimeters in size, and was well healed.  There were also four individual scars of 2 to 3 centimeters on the posterior right shoulder that were well healed, but slightly tender.  

There was limitation of motion of the right upper extremity and the examiner explained that the Veteran appeared to have altered his abduction/adduction and flexion/extension motion to the point of causing chronic bicipital tendonitis that was markedly tender over the bicipital region.  However, the ranges of motion of the right shoulder were normal.  Such problems may have been due to the gunshot wounds in the posterior aspect of the shoulder.

X-rays revealed multiple metallic fragments in the soft tissue, and probably in the bone, of the right forearm.  These fragments were located mainly in the proximal half of the forearm.  However, there were no significant bone changes in the radius or ulna.  As for the left humerus, there were no visible bone changes.

A June 1992 VA examination report reveals that the Veteran reported right arm pain when the arm was held in different positions.  Examination revealed three to four healed wounds on the back of the right shoulder.  There was nondermatomal loss to pinprick sensation in the right arm, but muscle strength was normal, deep tendon reflexes were normal (2+) and symmetric, and there was no deltoid muscle wasting or weakness.  Nerve conduction and EMG studies were normal.

The physician who conducted the June 1992 VA examination concluded that the Veteran had obvious foreign body fragment and shrapnel wounds in the right shoulder which did not seem to produce any neurological deficit.  Rather, such wounds produced intermittent pain which was most likely secondary to the retained foreign bodies.  There was no objective or electromyographic evidence of any nervous system involvement.
In a February 1993 statement, the Veteran reported right shoulder pain, tightness, and limitation of motion.

Medical records dated from January to February 1994 indicate that the Veteran reported right upper arm soreness, numbness, tingling, and swelling and right shoulder tightness.  X-rays revealed several radiopaque metallic foreign bodies in the right shoulder, a bone spur at the inferior margin of the humeral head, some degenerative changes at the shoulder joint, and an apparent old fracture of the scapula.  There was no current fracture.

As for the right humerus, there were metallic foreign bodies in the soft tissues from the level of the humeral head to the forearm, but there was no fracture.  Further, there were metallic foreign bodies in the soft tissues of the right forearm, but there was no elevation of the fat pad at the distal humerus and no acute fracture or dislocation.

During the January 1996 hearing, the Veteran reported that there were retained foreign bodies in the left bicep that had moved down into the left elbow area.  He experienced muscle pain and also believed that the muscles of his left bicep area were atrophied.  As for the right forearm, he experienced continuous arm pain.

A March 1996 VA examination report indicates that the Veteran reported positional paresthesia in the right arm.  Examination revealed that there was full ranges of motion in all extremities, but that there was diffuse arthralgia and myalgia in the right shoulder.  X-rays of the shoulder revealed multiple metallic fragments over the humeral head and scapula and in the axillary space and traumatic arthritis of the shoulder joint manifested by some sclerosis along the juxta-articular margin of the glenohumeral joint inferiorly.  The Veteran was diagnosed as having multiple gunshot and shell fragment wounds and paresthesias in the right upper quadrant secondary to the gunshot and shell fragment wounds.

An August 1998 VA examination report reveals that the Veteran reported that he experienced right arm symptoms, such as pain, and that foreign bodies remained in his shoulder.  When he used the muscles of his right upper arm, there were "needle-like stabs with soreness" in the biceps and below the deltoid.  There was also pain, weakness, and limited range of motion associated with the right shoulder.  As for the left bicep, he reported that shrapnel fragments had been surgically removed.  

Examination revealed that there was excellent muscle tone bilaterally, that the right forearm measured 27 centimeters, and that elbow and wrist ranges of motion were normal bilaterally.  Abduction of the right shoulder was limited to 110 degrees, but internal and external rotation were intact.  The upper extremities were symmetrical and grip strength was normal.

As for scars, there were three right shoulder scars (2 due to shrapnel and 1 surgical wound) which measured 2 by 1 centimeters, 1.5 by 0.5 centimeters, and 2 by 1.5 centimeters.  Two of the scars had subcutaneous adherence.  There were also scattered superficial scars to the right forearm without any significant subcutaneous defect.  The left bicep scars were surgical scars due to shell fragment removal.  These scars each measured 1 by 2 centimeters and were associated with subcutaneous adherence and/or defects, but the tendons were intact.  All scars were numb to the touch.  

X-rays of the right shoulder revealed multiple soft tissue metallic foreign bodies, degenerative changes involving the glenohumeral joint space and the greater tuberosity, and reactive sclerotic images.  As for the right forearm, there were metallic foreign bodies in the joint space lying mostly at the level of the proximal one half of the forearm.  The Veteran was diagnosed as having, among other things, multiple shell fragment wounds from a gunshot.

The examiner who conducted the August 1998 VA examination concluded that there was no significant impairment of the left bicep and no involvement or damage to the deeper structures.  The right forearm disability consisted of scattered superficial wounds without any significant impairment.

As for the right shoulder, there was fatigue with use of the right upper extremity, baseline limitation of abduction, degenerative changes, and multiple retained fragments.  The shoulder injury involved Muscle Groups III and IV.  Group III muscles were without impairment in their function with regard to the deltoid, with elevation in abduction of the arm to the level of the shoulder.  As for Group IV muscles, however, the Veteran was unable to abduct beyond 110 degrees due to pain, there was fatigability at 30 to 40 minutes, and there was painful internal and external rotation.  There were degenerative changes to the shoulder joint.  The deeper structures were involved both primarily and secondarily, but there was no atrophy to the upper extremities and there was preserved muscle tone.

A June 2008 VA examination report indicates that the Veteran reported right shoulder pain, stiffness, and limitation of motion.  Severe flare ups of shoulder symptoms occurred on a weekly basis, lasted for hours at a time, and caused 50 percent limitation of motion of the shoulder.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking, effusion, or inflammation.

Ranges of right shoulder motion were recorded as flexion to 120 degrees with pain beginning at 45 degrees, abduction to 90 degrees with pain beginning at 45 degrees, external rotation to 60 degrees with pain beginning at 45 degrees, and internal rotation to 90 degrees with no pain.  There were no additional limitations of motion after repetitive use.  Also, there was no loss of a bone or part of a bone, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  X-rays of the shoulder revealed, among other things, multiple metallic fragments and severe degenerative changes of the glenohumeral joint.  The shoulder disability caused decreased strength of the right upper extremity and had mild to moderate effects on some activities of daily living.

A second June 2008 VA examination report indicates that there were four right shoulder scars.  Three scars were located on the posterior surface of the shoulder and one was located on the anterior, middle surface of the upper arm.  The maximum sizes of the scars were 1 by 1 centimeter, 1.5 by 1.5 centimeters, 1 by 1 centimeter, and 0.3 by 2 centimeters.  Two scars adhered to underlying tissue and one was indented, but none of the scars were associated with tenderness, limitation of motion, loss of function, underlying soft tissue damage, ulceration, or breakdown.
There was a right forearm scar on the posterior surface located 5 centimeters from the elbow.  There was a second right forearm scar on the posterior surface located approximately 4 centimeters distal to the first scar and in the same line towards the first digit.  The maximum length and width of the first scar were 1 and 0.5 centimeters, respectively, and the maximum length and width of the second scar were 1 and 0.3 centimeters, respectively.  The scars were not tender to palpation, did not adhere to underlying tissue, did not result in any limitation of motion or loss of function, and were not associated with any underlying soft tissue damage, skin ulceration, or breakdown.

As for the left bicep, there was a scar located on the left upper humerus.  The maximum length and width of the scar were 1 and 0.3 centimeters, respectively.  The scar was not tender to palpation, did not adhere to underlying tissue, did not result in any limitation of motion or loss of function, and was not associated with any underlying soft tissue damage, skin ulceration, or breakdown.

X-rays revealed multiple metallic bullet fragments in the soft tissues of the right forearm and adjacent to the distal humerus.  There was spurring of the coronoid process of the ulna, minimal spurring of the capitellum, and evidence of calcific medial epicondylitis.  The radiocarpal joint was maintained.  A diagnosis of status-post gunshot wound to the right upper extremity with degenerative changes at the elbow joint was provided.

A January 2009 VA examination report reveals that there were 3 scars on the posterior surface of the right shoulder and 1 scar on the anterior surface of the inner upper arm.  The scars measured 1 by 1 centimeter, 1.5 by 1.5 centimeters, 1 by 1 centimeter, and 2 by 0.4 centimeters.  One scar adhered to underlying tissue, but none of the scars were tender to palpation, resulted in any limitation of motion or loss of function, or were associated with any underlying soft tissue damage, skin ulceration, or breakdown.

There were two scars located on the posterior surface of the right forearm.  The first scar was approximately 5.5 centimeters distal to the elbow and the second scar was 4 centimeters distal to the first scar.  The maximum length and width of the first scar were 1.2 and 0.5 centimeters, respectively, and the maximum length and width of the second scar were 1 and 0.4 centimeters, respectively.  The scars were not tender to palpation, did not adhere to underlying tissue, did not result in any limitation of motion or loss of function, and were not associated with any underlying soft tissue damage, skin ulceration, or breakdown.

There was also a scar located on the posterior surface of the left upper humerus.  The maximum length and width of the scar were 1.1 and 0.3 centimeters, respectively.  The scar was not tender to palpation, did not adhere to underlying tissue, did not result in any limitation of motion or loss of function, and was not associated with any underlying soft tissue damage, skin ulceration, or breakdown.

An April 2009 VA examination report reflects that the Veteran reported progressively worsening right upper arm pain, muscle spasms, weakness, stiffness, numbness, impaired coordination, and paresthesias.  Examination of the right upper extremity revealed normal muscle strength (5/5), normal sensation to vibration, pain, light touch, and position sense, normal bicep and tricep reflexes (2+), and no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.

VA examination reports dated in September and December 2010 indicate that the Veteran reported a "pins and needles" feeling in the right bicep.  His right bicep injury was caused by multiple high velocity bullets and pieces of shrapnel.  The injury was not through and through, there was no infection, and there were no associated bone, nerve, vascular, or tendon injuries.  There was residual pain and weakness, but no decreased coordination, increased fatigability, uncertainty of movement, or flare ups.

Examination revealed that no muscle had been injured, destroyed, or transversed and that there was no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were 3 right upper shoulder scars which measured 1 by 2 centimeters, 1 by 1 centimeter, and 0.5 by 0.5 centimeters.  The scars were not painful or tender to touch and were not adherent, and there were no separate entry and exit scars.  There were no residuals of nerve, tendon, or bone damage, no muscle herniation, no loss of deep fascia or muscle substance, and no limitation of any joint motion due to muscle disease or injury.  Bicep sizes were equal bilaterally, strength was normal (5/5) on the right, bicep and tricep reflexes were normal (2+), sensation was normal to vibration, position sense, pain or pinprick, and light touch, and there was no dysesthesias.  X-rays revealed multiple metallic fragments and severe degenerative changes at the right glenohumeral joint.

The physician who conducted September 2010 VA examinations opined that the Veteran did not have a separate right bicep disability, but that the symptoms in that area were caused by his already service-connected shoulder disability.  He reasoned that the right bicep was normal and that all of the symptoms originated from the right shoulder.

A May 2011 VA examination report reveals that the Veteran reported progressively worsening right shoulder pain which was treated with medication.  There were no flare ups of shoulder symptoms.

Examination revealed 3 scars on the posterior surface of the right shoulder and one scar on the middle anterior surface of the right inner upper arm.  The scars measured 1 by 1 centimeter, 1.5 by 1.5 centimeters, 1 by 1 centimeter, and 0.3 by 2 centimeters.  There was some roundness, depression, adherence, and indentation of some of the scars, but there was no tenderness or skin breakdown.

There were also two scars located on the posterior surface of the right forearm.  The first scar was approximately 5 centimeters from the elbow and the second scar was approximately 4 centimeters distal to the first scar in the same line towards the first digit.  The maximum length and width of the first scar were 1 and 0.5 centimeters, respectively and the maximum length and width of the second scar were 1 and 0.3 centimeters, respectively.  The scars were not depressed, discolored, or associated with any tissue loss, adherence, tenderness, or skin breakdown.

As for the left bicep, the scar was located on the posterior surface of the left upper humerus.  The maximum length and width of the scar were 1 and 0.3 centimeters, respectively.  The scar was not depressed, discolored, or associated with any tissue loss, adherence, tenderness, or skin breakdown.

Ranges of motion of the right shoulder were recorded as flexion to 100 degrees, abduction to 90 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  There was objective evidence of pain on active motion and after repetitive motion, but there were no additional limitations of motion following repetitive motion.  Also, there was no joint swelling, effusion, tenderness, or laxity, no joint prosthesis, and no ankylosis of any joint.  Bicep and tricep reflexes were normal (2+), sensation was normal, muscle tone was normal, and there was no muscle atrophy.  X-rays of the right shoulder revealed multiple metallic fragments, severe degenerative changes in the glenohumeral joint, and degenerative changes of the acromioclavicular joint.

A November 2011 VA examination report indicates that there were superficial non-linear scars on the right upper shoulder posteriorly, the right anterior upper arm, the posterior right deltoid region, and the right inner arm.  The scars measured 1 by 1 centimeter, 1.5 by 1.5 centimeters, 0.5 by 1 centimeters, and 0.3 by 2 centimeters.  There were also two superficial, non-linear scars located on the right forearm and a superficial non-linear scar located on the left upper bicep.  The right forearm scars measured 0.5 by 1 centimeters and 0.3 by 1 centimeters, and the left bicep scar measured 0.3 by 1 centimeters.  The Veteran's scars were not painful or unstable and did not cause any limitation of motion or loss of function.

A December 2011 VA occupational therapy treatment note indicates that the Veteran reported right shoulder pain and minimal numbness and tingling of the right upper extremity.  Examination revealed that right shoulder flexion was to 120 degrees, abduction was to between 100 and 115 degrees, external rotation was 45 degrees, and internal rotation was to between 35 and 40 degrees.  Shoulder pain was 7-8/10 in intensity at rest and 9-10/10 in intensity during active motion.  Pain increased with any movement of the shoulder.  Muscle strength associated with shoulder motions were all somewhat impaired (4/5).

A December 2011 VA examination report reveals that the Veteran sustained penetrating muscle injuries to Muscle Groups IV and V on the right.  These injuries resulted in some impairment of muscle tonus, consistent lowered threshold of fatigue, and consistent fatigue-pain.  Muscle strength associated with elbow flexion (Muscle Group V) was normal (5/5).  There was X-ray evidence of retained shell fragments and/or shrapnel in Muscle Groups IV and V, but there was no muscle atrophy and the Veteran did not use any assistive devices.  Electrodiagnostic testing was completed and there was no diminished muscle excitability to pulsed electrical current.  Diagnoses of tendonitis of the right biceps and retained metallic foreign bodies in Muscle Groups IV and V were provided.

The examiner who conducted the December 2011 VA examination opined that the Veteran's muscle injuries would prevent physical as well as sedentary employment.

A second December 2011 VA examination report indicates that the Veteran was diagnosed as having traumatic arthritis of the right shoulder.  He did not report any flare ups of shoulder symptoms.  Shoulder ranges of motion were recorded as flexion to 90 degrees with pain beginning at 90 degrees and abduction to 80 degrees with pain beginning at 80 degrees.  Ranges of motion remained the same following repetitive motion.  There was additional limitation in shoulder ranges of motion, excess fatigability, and pain on movement following repetitive use.  Further, there was localized tenderness or pain on palpation of the shoulder and guarding of the shoulder.

Muscle strength associated with shoulder abduction and flexion was normal (5/5), there was no ankylosis of the glenohumeral articulation, and rotator cuff tests and tests for instability/dislocation/labral pathology were all negative.  X-rays of the shoulder revealed severe traumatic arthritis and retention of multiple metallic bodies.


Muscle Injury

The gunshot wound to the right shoulder involved injuries to Muscle Groups III and IV that more closely approximate the criteria for moderately severe injuries.  Such injuries were caused by deep penetrating wounds from small high velocity missiles (i.e. bullets) and required a period of hospitalization in service in excess of 1 month.  The Veteran has reported right shoulder and arm pain, stiffness, swelling, spasms, tightness, numbness, tingling, and impaired coordination.  He has also reported occasional flare ups of symptoms, during which shoulder motion was reportedly limited by 50 percent.  

Further, examinations have revealed occasional right hand weakness, decreased sensation, shoulder guarding and tenderness, somewhat impaired (4/5) muscle strength, impairment of muscle tonus, consistent lowered threshold of fatigue and fatigue-pain, limitation of shoulder motion, multiple tender entrance scars, and X-ray evidence of minute multiple scattered foreign bodies in the soft tissues of the right shoulder and arm.  Such symptoms would prevent the Veteran from engaging in both physical and sedentary employment. 

The Veteran's injuries did not require debridement; or result in prolonged infection, sloughing, intermuscular scarring, loss of deep fascia, loss of muscle substance, or loss of normal firm resistance of muscles.  Nevertheless, he required a prolonged period of hospitalization in service, has consistently reported cardinal signs and symptoms of muscle disability, and has reported occasional flare ups resulting in significant limitation of function of the right shoulder.  Examinations have revealed impaired strength and endurance of the right arm as compared with the left.  Further, the muscle injuries have resulted in an inability to engage in physical or sedentary employment.

It is unclear whether any of the neurological symptoms of the right upper extremity are associated with the service-connected residuals of a gunshot wound to the right shoulder.  However, the symptoms of his service-connected disability have not been distinguished from the symptoms of any separate neurological disability. 

Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Thus, the Board will attribute all of the Veteran's neurological symptoms of the right upper extremity to his service-connected right shoulder disability for purposes of rating the severity of that disability on the basis of muscle injuries.

There is insufficient evidence of a severe muscle injury.  Although there is X-ray evidence of minute multiple scattered foreign bodies in the soft tissues of the right shoulder and arm, the Veteran's entrance scars are not ragged or depressed, there is no loss of deep fascia or muscle substance, no soft flabby muscles in the wound area, no abnormal muscle swelling or hardness, and only mildly impaired sensation and muscle strength.  Also, there is no adherence of scars to bones, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, muscle induration, or adaptive contraction of an opposing group of muscles.

The Veteran has reported on several occasions, including during the November 1996 hearing, that he experiences muscle atrophy of the right shoulder/arm.  He is competent to report such a symptom.  However, examinations have consistently revealed the absence of any muscle atrophy.  Thus, his subjective reports to the contrary are deemed not credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The August 1998 VA examination report reflects that there was an injury to Muscle Group III.  However, there was no impairment of that muscle group found during the examination and no further evidence of an injury to that muscle group was present during the remainder of the appeal period.  Thus, as any injury to Muscle Group III was only slight, a compensable rating under DC 5303 is not warranted.  See 38 C.F.R. § 4.73, DC 5303.

However, in light of the evidence of moderately severe injuries to Muscle Groups IV and V, 20 and 30 percent ratings under DCs 5304 and 5305, respectively, are warranted throughout the entire appeal period.  As these injuries are in the same anatomical region but do not act on the same joint (i.e. shoulder and elbow), the higher 30 percent rating under DC 5305 will be increased one level to 40 percent.  Thus, a 40 percent rating, but not higher, for residuals of a shell fragment wound to the right shoulder is warranted throughout the entire appeal period.  This represents the combined rating for injuries to Muscle Groups IV and V.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.55, 4.56, 4.7, 4.73, DCs 5304, 5305.

The Veteran has been diagnosed as having traumatic arthritis of the right shoulder, has been granted service connection for that disability, and has been granted a separate disability rating under DCs 5010-5201 based on limitation of shoulder motion.  Nevertheless, separate ratings may not be awarded for limitation of shoulder motion and muscle group injuries because the 40 percent rating for muscle injuries includes consideration of joint symptoms, such as limitation of shoulder motion, due to such factors as arthritis.  Accordingly, the assignment of separate ratings for limitation of motion and muscle injuries affecting the right shoulder would amount to impermissible pyramiding.  38 C.F.R. §§ 4.14, 4.71a, DCs 5003, 5010, 5201, 4.73, DCs 5304, 5305.

A rating higher than 40 percent for impairment of the shoulder joint of the dominant extremity would require impairment of the humerus or ankylosis of the scapulohumeral articulation.  As the above evidence does not reflect any shoulder ankylosis or impairment of the humerus, the Board will grant a 40 percent rating under DCs 5304 and 5305 on the basis of moderately severe muscle injuries and a higher rating for impairment of the right shoulder joint is not warranted.  38 C.F.R. §§ 4.14, 4.71a, DCs 5200-5203, 4.73, DCs 5304, 5305 (1990, 1997, 2011).

Scars

The above evidence indicates that the Veteran has left bicep and right forearm and shoulder scars associated with gunshot wounds to the upper extremities.  There were two left bicep scars noted during the August 1998 VA examination, each measuring 1 by 2 centimeters and noted to be associated with subcutaneous adherence and/or defects.  During all other evaluations, only 1 left bicep scar has been identified which has a maximum length and width of 2 centimeters.  

As for the right forearm, evaluations have consistently reflected 2 scars on the posterior surface of the forearm.  The maximum length and width of the first scar is 1 and 0.5 centimeters, respectively, and the maximum length and width of the second scar is 1 and 0.4 centimeters, respectively.  

With regard to the right shoulder, the evidence reflects that there are 3 posterior scars and 1 anterior scar.  The maximum length and width of any scar is 2 centimeters. 

The Veteran's residuals of a gunshot wound to the left bicep and right forearm and shoulder, to include only scars, most closely approximate the criteria for a 10 percent rating under both the old and revised rating criteria for scars.  Although there is evidence of roundness, depression, adherence, and indentation as to some of the scars, none of the scars involve the head, face, or neck or involve an area exceeding 12 square inches (77/77.4 square centimeters) and none of the left bicep or right forearm scars cause any limitation of motion or loss of function.  Although there is some evidence that the right shoulder scars may have contributed to limitation of motion of the right upper extremity, such limitation of motion is compensated as part of the rating for muscle injuries.

In light of the foregoing, a rating in excess of 10 percent is not warranted for the left bicep or right forearm or shoulder scars under either the old or revised criteria at any time throughout the appeal period.  Accordingly, the appeal as to the ratings assigned for the scars must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805 (1990, 1992, 2003).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

On numerous occasions, the Veteran has reported that his service-connected residuals of gunshot wounds interfered with his employment and he is currently unemployed due to medical problems.  This evidence raises the question of entitlement to an extraschedular evaluation.  

The symptoms of the Veteran's disabilities relevant to this decision are left bicep and right forearm and shoulder scars, right hand weakness, right shoulder and arm pain, stiffness, spasms, tightness, weakness, swelling, numbness, tingling, impaired coordination and muscle tonus, lowered threshold of fatigue, fatigue-pain, and guarding, limitation of right shoulder motion, and multiple foreign bodies in the soft tissues of the right arm and shoulder.  These symptoms are contemplated by the rating criteria.  The Veteran is currently being compensated for his unemployment in that he is in receipt of a TDIU.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


TDIU

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the December 2011 decision, the DRO granted a TDIU, effective June 11, 2010. Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date. 

The Veteran's increased rating claim was received in September 1990.  During the period from that date to June 10, 2010, the evidence reflects that the Veteran was gainfully employed in full time and part time employment as a postal employee and a custodian.  As there is no evidence of unemployability during this period, a claim for a TDIU under Roberson and Rice is not raised for the period prior to June 11, 2010.  



ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to an increased 40 percent rating for residuals of a gunshot wound to the right shoulder, on the basis of muscle injuries, is granted.
Entitlement to an increased rating for residuals of a gunshot wound to the left bicep, on the basis of scars, is denied.

Entitlement to an increased rating for residuals of a gunshot wound to the right forearm, on the basis of scars, is denied.

Entitlement to an increased rating for residuals of a gunshot wound to the right shoulder, on the basis of scars, is denied.


REMAND

The Veteran was afforded a VA examination in December 2011 to assess the severity of the service-connected residuals of a gunshot wound to the lower rib cage.  He was diagnosed as having, among other things, a muscle injury to Muscle Group XX, however the examiner did not indicate the region affected (i.e. cervical, thoracic, or lumbar).  

Evidence associated with the Veteran's claims file appears to indicate that the injury to Muscle Group XX may be related to the residuals of a gunshot wound to the lower rib cage, however such relationship is unclear.  Also, it is unclear as whether the region affected is the cervical, thoracic, or lumbar region and the ratings assigned for such muscle injury differ depending on which region is involved.  Thus, a new VA examination is necessary to clarify the nature of any muscle injury associated with the service-connected lower rib cage disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

In a November 2011 rating decision, the RO denied entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity.  In November 2011, the Veteran submitted a notice of disagreement (VA Form 21-4138) with all of these decisions.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2002). The Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The evidence reflects that throughout the appeal period, the Veteran has reported neurological symptoms of the upper extremities associated with the residuals of gunshot wounds to the left bicep, right forearm, and right shoulder.  The issues of entitlement to increased ratings for residuals of gunshot wounds to the left bicep and right forearm and shoulder, on the basis of any neurological impairment, are inextricably intertwined with the Veteran's appeal of the denials of service connection for bilateral peripheral neuropathy of the upper extremities.  Thus, the Board must defer adjudication of these matters. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected residuals of a gunshot wound to the lower rib cage.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all residuals of the Veteran's gunshot wound to the lower rib cage, including, but not limited to, any orthopedic, muscle, and neurological impairment.

The examiner should note the presence and severity of any signs and symptoms of muscle disability associated with the gunshot wound to the lower rib cage, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the residuals of a gunshot wound to the lower rib cage and report the side and/or region affected.

The ranges of any joint impaired due to the residuals of a gunshot wound to the lower rib cage should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report the nature and severity of any ankylosis and of any other orthopedic impairment associated with residuals of a gunshot wound to the lower rib cage.

The examiner should specify any nerves affected by the residuals of a gunshot wound to the lower rib cage and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the lower rib cage, to include whether they cause any limited motion or loss of function, scar size, and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner must provide reasons for each opinion given

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be enable an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


